Rubin, J.
(concurring). I join the court’s opinion in full on the understanding that the defendant’s entry into the stipulation alone rendered the otherwise-unconstitutional admission of the certificate of drug analysis harmless beyond a reasonable doubt. See Commonwealth v. Charles, 456 Mass. 378, 383 (2010) (noting that the defendant did not stipulate to the composition of the drugs); Commonwealth v. Vasquez, 456 Mass. 350, 367 (2010) (same). Those certificates were introduced by the Commonwealth as part of its case-in-chief, not by the defense in its case. I do not read the court’s references to the defendant’s testimony to disturb our recent holding in Commonwealth v. Mendes, 78 Mass. App. Ct. 474, 480-481 (2010), by which we are bound, that “admissions coming in the form of the defendants’ sworn testimony at trial” are no different from a defendant’s admissions through words or conduct, and that they therefore can not “form the basis for concluding that the admission of [a drug] certificate) of analysis] was harmless.” Id. at 481, citing Commonwealth v. Charles, supra at 383, and Commonwealth v. Fluellen, 456 Mass. 517, 526-527 (2010).